SULLIVAN, J.
This is an application for a writ of mandate to compel the defendant, as treasurer of Bingham county, to pay over certain school money to the plaintiff, as treasurer of Fremont county. The validity of the act entitled “An act to create and organize the county of Fremont, and to define the boundaries of Bingham county” (2d Sess. Laws, p. 94), is called in question. This case was submitted to abide the decision of this court in the case of Sabin v. Curtis, ante, p. 662, 32 Pac. 1130 (decided at this term of court). The facts are substantially the same in both cases, except it is not claimed by defendant that the act creating Fremont county segregates the eleventh senatorial district. For the reasons given in the said case of Sabin v. Curtis, supra, upon the points in that case that are the same as the points raised in this case, we are of the opinion that the act creating- Fremont county is valid, and not in conflict with any provisions of the constitution. The writ is granted as prayed for in the petition, with costs in favor of the plaintiff.
Huston, C. J., and Morgan, J., concur.